                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
F. #2016R02185                                       Brooklyn, New York 11201



                                                     January 2, 2020

By FedEx and ECF

Anthony Ricco
20 Vesey Street, Suite 400
New York, New York 10007

              Re:      United States v. Donville Inniss
                       Criminal Docket No. 18-134 (S-2)(KAM)

Dear Mr. Ricco:

              Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the government
hereby furnishes the following additional discovery with respect to the above-referenced matter.
This submission supplements the government’s earlier disclosures to you. With this production,
the government renews its request for reciprocal discovery from the defendant.

              Enclosed with this letter is a disc that contains the following:

              •     Google account information relating to Co-Conspirator 1, Bates-numbered
                    DOJ-CDL-000513888.

              •     The BIDC 2014-15 Annual Report, Bates-numbered DOJ-CDL-000513889-
                    513956.

              •     A replacement version of the document previously produced at Bates-number
                    DOJ-CDL-00050412. This replacement version was also provided via email
                    on December 11, 2019.

              •     Florida DMV records, Bates-numbered DOJ-CDL-000513957-58.
                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact us.


                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/ David Gopstein
                                                     David Gopstein
                                                     Sylvia Shweder
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6153/6092

                                                     ROBERT A. ZINK
                                                     Chief, Fraud Section
                                                     Criminal Division
                                                     U.S. Department of Justice

                                             By:      /s/
                                                     Gerald M. Moody, Jr.
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     (202) 616-4988

Enclosure

cc:    Clerk of the Court (KAM) (by ECF) (without enclosure)




                                                 2
